DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (2019/0215434). 

Regarding claim 1, Suzuki discloses an electronic device comprising: 
an image sensor (Fig. 1: cmos image sensor 12); 
a memory ([0043; 0055]); and 

obtain a plurality of image frames comprising external light generated by external light source  ([0056]: NTSC system captures 60 fps under fluorescent lamp) and 
an external object ([0031]) at a first designated frame rate using the image sensor, based on a capturing signal (Fig. 5: frame rate of 200/240 fps is used in responsive to Half push signal); 
identify a frequency of a flicker related to the external light source ([0071]: Fig 4: See frequency estimation/peak detection block 60); 
generate first section images for at least a part of a time for which the plurality of image frames are obtained using frames selected from the plurality of image frames corresponding to a second designated frame rate (Fig. 5: See “THIN OUT AND DISPLAY (50/60fps)” and center section between “HALF PUSH” and “DEEP PUSH”) based at least on the frequency (Fig. 5: ‘FREQUENCY DECTION/PEAK DECTION”), the second designated frame rate (Fig. 5: 50/60fps) being lower than the first designated frame rate (Fig. 5: 200/240 fps); 
generate second section images for at least a part of the time for which the plurality of image frames are obtained in response at least to a designated input (Fig. 5: See “HALF PUSH” input) using image frames obtained at the first designated frame rate after the designated input from among the plurality of image frames (Fig. 5: see “200/240 fps” in the center top section between “HALD PUSH” AND “DEEP PUSH”); and 


Regarding claim 8, the claim is a method of the apparatus claim 1. Therefore, claim 8 is analyzed and rejected as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Okada (US2019/0268525).

Regarding claim 2, Suzuki discloses the electronic device of claim 1, further comprising a flicker frequency detection unit comprising flicker frequency detecting circuitry configured to detect a flicker frequency based on the external light source (Fig. 4: Frequency Estimation Peak Detection Block 60; [0056]: flicker caused by fluorescent lamp or the like), wherein the processor is configured to identify the flicker frequency 
However Suzuki fails to disclose: “to select frames having a similar luminance from the plurality of image frames as the selected frames based on the flicker frequency”.
	In an analogous of art, Okada teaches a flicker/luminance correction circuit 32 ([0050]) wherein difference luminance of each frame A-C due to flicker are showed in Fig. 8A ([0089; 0091]). Since, frame with same luminance or flicker phase A2, B2, C2 and D2 are selected to extract, a finder display image is not able to express the flicker included in the main image signal.  Conversely, it is possible to display an image in which the influence of the flicker is suppressed ([0093-0094]). In light of the teaching from Okada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flicker/luminance correction circuitry of Okada.  The modifications thus provide a means to display an image in which the influence of the flicker is suppressed (Okada: [0091]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yu (US2007/0189728).

Regarding claim 3, Suzuki fails to disclose the electronic device of claim 1, wherein the processor is configured -55 -to monitor a motion of the external object in the image based on at least a part of the plurality of image frames, for at least a part of the 
	In an analogous of art, Yu teaches a surveillance camera system wherein subject motion is continuously detected by DSP 220/221 while digital image data is received through the A/D converter 210 ([0033-0041]). If insignificant motion is detected, frame rate may be adjusted to lower or 10 fps. Frame rate may be adjusted to higher value of 30 fps if significant motion is detected ([0043-0045]). In light of the teaching from Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion detection system of Suzuki.  The modifications thus provide a means to designate new frame rate input automatically in responsive to motion detection amount (Yu: abstract; [0043-0044]).

Regarding claim 9, Suzuki discloses the method of claim 8, wherein generating the first section images further comprises identifying the designated input (Fig. 5: see the frame rate sections  200/240fps between the top “HALF PUSH” or “DEEP PUSH”  input signals).
However, Suzuki fails to explicitly disclose: “wherein identifying the designated input comprises: monitoring a motion of the external object in the image based on at least a part of the plurality of image frames for at least a part of the time for which the plurality of image frames are obtained; and recognizing occurrence of the motion of the external object as the designated input for switching at least to generating the second section images”.  
.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yu and further in view of Baran (US2017/0359549).

Regarding claim 4, Suzuki in view of Yu fails to explicitly disclose the electronic device of claim 3, further comprising a sensor module comprising at least one sensor configured to detect a motion of the electronic device, wherein the processor is configured to monitor the motion of the electronic device through the sensor module while generating the second section images using the image frames obtained after the designated input, and to generate the first section images based on occurrence of the motion of the electronic device.
	In an analogous of art, Baran teaches a camera apparatus that includes an inertial sensor connected to a video camera or video motion estimation to determine a 
the video camera being coupled to the sensor device to receive the period of 
motion and to adjust the frame capture rate based on the period of motion, and 
a storage device to store the captured video frames ([0098; 0104]: since the frame rate is adjusted based on period of motion, the first/second set of images of a particular frame rate are generated based on period of motion). In light of the teaching from Baran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki and Yu to include the motion period detection device of Baran. The modifications thus provide additional ways of adjusting frame rate in responsive to period motion detection.

Regarding claim 10, Suzuki discloses the method of claim 9, wherein generating the second section images further comprises identifying an input for switching to generating the first section images (Fig. 5: see the frame rate sections  200/240fps between the top “HALF PUSH” or “DEEP PUSH”  input signals).
However, Suzuki in view of Yu fails to disclose: wherein identifying the input for switching to generating the first section images comprises: monitoring the motion of the electronic device while generating the second section images using the image frames obtained after the designated input; and recognizing occurrence of the motion of the electronic device as the input for switching at least to generating the first section images.

the video camera being coupled to the sensor device to receive the period of 
motion and to adjust the frame capture rate based on the period of motion, and 
a storage device to store the captured video frames ([0098; 0104]: since the frame rate is adjusted based on period of motion, the first/second set of images of a particular frame rate are generated based on period of motion). In light of the teaching from Baran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki and Yu to include the motion period detection device of Baran. The modifications thus provide additional ways of adjusting frame rate in responsive to period motion detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/27/2021